Citation Nr: 0605848	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to a rating in excess of 10 percent for post-
thoracotomy neuralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to March 1943. This case is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June  and August 2002 
correspondence, the veteran requested a Travel Board hearing. 
In September 2002, the case was remanded for a hearing to be 
scheduled. A Travel Board hearing was scheduled in January 
2003; the veteran requested that it be rescheduled. It was 
rescheduled in May 2003; he requested that it again be 
rescheduled. It was again rescheduled in March 2004; he 
failed to report. The case was again before the Board in 
April 2005 when it was remanded for additional development.  
Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005), the Board has advanced the case on the 
docket.

While the case was in remand status, an August 2005 rating 
decision granted service connection for post-thoracotomy 
neuralgia. The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue (i.e., service connection for a 
respiratory disorder). Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).  However, in a February 2006 Informal 
Hearing Presentation, the veteran's representative submitted 
a notice of disagreement (NOD) with the 10 percent rating 
assigned for the post-thoracotomy neuralgia.  

The issue of entitlement to a rating in excess of 10 percent 
for post-thoracotomy neuralgia is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if any action on his part is 
required.





FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year, and any current  hearing loss 
disability is not shown to be related to an event, injury, or 
disease in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process. With regard to the issue 
decided herein, the initial adjudication preceded enactment 
of the VCAA. The veteran was provided content-complying 
notice by letter in April 2005 (including, at p. 2 of the 
letter, to submit any evidence in his possession pertaining 
to the claim). He was given ample time to respond.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records. All available pertinent medical evidence identified 
by the veteran has been obtained. He has been afforded 
multiple VA examinations, most recently in 2005. The Board is 
satisfied that the RO has complied with VA's duty to assist 
the veteran in the development of the facts pertinent to this 
claim.  He is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield, supra.

Factual Background

The veteran's service medical records include a July 1942 
pre-enlistment examination report, which notes that hearing 
was 30/30 bilaterally for conversational speech. In October 
1942, the veteran was seen with complaints related to chronic 
sinusitis. Examination of the left ear revealed that the drum 
was retracted and reddened and the canal was inflamed. 
Examination of the right ear revealed that the drum was 
normal and shiny and somewhat retracted. On examination in 
December 1942, the veteran's eardrums were clear and his ear 
canals were irritated from cleaning. A January 1943 clinical 
record notes that the veteran's hearing was normal. The 
service medical records are silent for complaints or findings 
related to hearing loss disability.

March 1977 VA audiometry revealed puretone thresholds, in 
decibels, as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
50
35
LEFT
15
10
5
50
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear. 
Examination revealed that the tympanic membranes were scarred 
bilaterally.

March 1999 VA audiometry revealed puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
60
LEFT
15
15
20
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear. 

In March 2001, the veteran submitted a copy of a private 
audiogram. He indicated that the audiogram was from a hearing 
test at a mall in New Mexico earlier that month, and that he 
was told that his hearing was "much impaired due to the many 
times that [his] eardrums were lanced."

On June 2005 VA examination audiometry revealed puretone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
55
70
LEFT
35
25
50
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear. After 
reviewing the veteran's claims file, including his service 
medical records, the examiner opined that it is not likely 
that the veteran's hearing loss is related to his military 
service. The examiner noted that medical evidence of record 
shows that the veteran has had bilateral, mid to severe high 
frequency sensorineural hearing loss since 1977. The examiner 
stated that tympanic membrane perforations, such as the 
veteran had during service, would likely cause conductive 
hearing loss, rather than sensorineural hearing loss.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R.  § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Although the veteran's service medical records show that he 
was treated for ear infections, they do not show that he ever 
complained of problems hearing during his military service.  
No evidence of hearing loss disability was reported at any 
time during service.  Furthermore, there is no postservice 
evidence of hearing loss complaints in the year following the 
veteran's discharge. The first post-service evidence of 
hearing loss disability is a 1977 VA audiometry report. 

The veteran currently has bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385; however, no health care 
professional has suggested that such disability is related to 
his service. In June 2005, a VA examiner opined that it is 
unlikely that the veteran's current hearing loss disability 
is related to his military service.  There is no competent 
(medical) evidence to the contrary.

The only evidence of a nexus between the veteran's current 
hearing loss disability and his military service is in his 
own statements. This is not competent evidence because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent evidence of a relationship between the veteran's 
hearing loss disability and his active duty service or any 
event, injury, or disease therein, service connection for 
hearing loss disability must be denied.  


ORDER

Service connection for bilateral hearing loss disability is 
denied. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished to the veteran. In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by issuing a SOC, and finally the 
veteran, after receiving the SOC, must complete the process 
by stating his argument in a timely-filed substantive appeal. 
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In an August 2005 rating decision, the RO granted service 
connection for post-thoracotomy neuralgia, rated 10 percent. 
The veteran's representative submitted a statement expressing 
disagreement with the rating assigned within one year of the 
notice (in September 2005); it appears that no subsequent SOC 
has been issued. Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action. See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26. In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to a rating in 
excess of 10 percent for post-thoracotomy 
neuralgia. The veteran must be advised of 
the time limit for filing a substantive 
appeal. If the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


